PER CURIAM.
This is a motion for appeal from a judgment of the Estill County Circuit Court, Hon. S. H. Rice, Judge.
Appellant, Willie Fike, was convicted on the charge of possessing intoxicating liquor for the purpose of sale in dry local option territory and was fined $100 and sentenced to 30 days’ confinement in jail
We have concluded that the search warrant and supporting affidavit were sufficient and that the court committed no error prejudicial to the substantial rights of appellant during the trial of this case.
The motion for appeal is overruled and the judgment is affirmed.